Exhibit 99.1 [CBRL GROUP, INC. LOGO] POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 C B R L G R O U P, I N C. Investor Contact: Diana S. Wynne Senior Vice President, Corporate Affairs (615) 443-9837 Media Contact: Julie K. Davis Director, Corporate Communications (615) 443-9266 CBRL GROUP FISCAL 2 CONFERENCE CALL ON THE INTERNET LEBANON, Tenn. – November 20, 2007 CBRL Group, Inc. (Nasdaq: CBRL) will provide an on-line, real-time Web-cast and rebroadcast of its first quarter earnings conference call on Wednesday, November28, 2007. Company management will discuss financial results for the quarter ended November2, 2007 and the outlook for fiscal year 2008, which will end on August 1, 2008. The live broadcast of CBRL Group’s quarterly conference call will be available to the public on-line at cbrlgroup.com or earnings.com on November 28, 2007, beginning at 11:00 a.m. (Eastern Time).An on-line replay will be available at 2:00 p.m. (Eastern Time) and continue through December 12, 2007. Headquartered in Lebanon, Tennessee, CBRL Group, Inc. presently operates 568 Cracker Barrel Old Country Store restaurants and gift shops located in 41 states. ###
